                         Sn tlie Unite))! ^tates^ Bis^trict Court
                         :lfor tlie ^outliern IBisstrict ot(Georgia
                                         Prunsiintck IBtbioion

              ARRON BERNARD CLARK,

                           Movant,                         CIVIL ACTION NO.: 2:16-cv-143


                    V.



              UNITED STATES OF AMERICA,                    (CaseNo.:2:15-cr-8)

                           Respondent.


                                                ORDER


                   The Court has conducted an independent and de novo review

              of the entire record and concurs with the Magistrate Judge's

              Report and Recommendation, dkt. no. 16.       Movant Arron Clark

              (^'Clark") did not file Objections to this Report and

              Recommendation.1       Accordingly, the Court ADOPTS the Magistrate

              Judge's Report and Recommendation as the opinion of the Court.

              The Court DENIES Clark's 28 U.S.C. § 2255 Motion to Vacate, Set

              Aside, or Correct his Sentence and DIRECTS the Clerk of Court to

              CLOSE this case and to enter the appropriate judgment of

              dismissal.



              ^ Clark filed an interlocutory appeal of the Report and
              Recoinmendation. Dkt. No. 17. However, the filing of an interlocutory
              appeal did not divest this Court of jurisdiction. See Holloman v.
              McDonald, No. 5;05CV22-RH/WCS, 2005 WL 941137, at *3 (N.D. Fla. March
              21, 2005). The Eleventh Circuit Court of Appeals dismissed that
              interlocutory appeal for lack of jurisdiction. Dkt. No. 21.

A0 72A
(Rev. 8/82)
                   The Court DENIES Clark in forma pauperls status on appeal

              and a Certificate of Appealability.

                  SO ORDERED, this                                    r 2018.




                                       HpN. LIS^GODBEY WOOD, JUDGE
                                       UNITED^ATES DISTRICT COURT
                                       S&UTHTON DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
